 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10        JITRADE, INC., a California
          Corporation;                               Case No.: 2:19-cv-00628-DSF-GJS
11
                      Plaintiff,
12                                                    [PROPOSED] STIPULATED
                v.                                    PROTECTIVE ORDER
13
          CNS AMERICA, INC., a California
14        Corporation; CHANG OK KIM a/k/a
          CINDY KIM, an Individual; THE
15        TIMING, INC., a California
          Corporation; SCOTT CHONGYANG
16        KIM, an Individual; and DOES 1-10,
          inclusive,
17
                      Defendant.
18

19

20   1.       A. PURPOSES AND LIMITATIONS
21            Discovery in this action is likely to involve production of confidential,
22   proprietary or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26   Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles.
 3

 4         B. GOOD CAUSE STATEMENT
 5         This action is likely to involve trade secrets, customer and pricing lists and
 6   other valuable research, development, commercial, financial, technical and/or
 7   proprietary information for which special protection from public disclosure and
 8   from use for any purpose other than prosecution of this action is warranted. Such
 9   confidential and proprietary materials and information consist of, among other
10   things, confidential business or financial information, information regarding
11   confidential business practices, or other confidential research, development, or
12   commercial information (including information implicating privacy rights of third
13   parties), information otherwise generally unavailable to the public, or which may be
14   privileged or otherwise protected from disclosure under state or federal statutes,
15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in preparation for and in the conduct of trial, to address their handling
20   at the end of the litigation, and serve the ends of justice, a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
27           The parties further acknowledge, as set forth in Section 12.3, below, that this
28   Stipulated Protective Order does not entitle them to file confidential information
                                                 2
 1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 2   and the standards that will be applied when a party seeks permission from the court
 3   to file material under seal.
 4         There is a strong presumption that the public has a right of access to judicial
 5   proceedings and records in civil cases. In connection with non-dispositive motions,
 6   good cause must be shown to support a filing under seal. See Kamakana v. City and
 7   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 8   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 9   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
10   require good cause showing), and a specific showing of good cause or compelling
11   reasons with proper evidentiary support and legal justification, must be made with
12   respect to Protected Material that a party seeks to file under seal. The parties’ mere
13   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
14   without the submission of competent evidence by declaration, establishing that the
15   material sought to be filed under seal qualifies as confidential, privileged, or
16   otherwise protectable—constitute good cause.
17         Further, if a party requests sealing related to a dispositive motion or trial, then
18   compelling reasons, not only good cause, for the sealing must be shown, and the
19   relief sought shall be narrowly tailored to serve the specific interest to be protected.
20   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
21   each item or type of information, document, or thing sought to be filed or introduced
22   under seal in connection with a dispositive motion or trial, the party seeking
23   protection must articulate compelling reasons, supported by specific facts and legal
24   justification, for the requested sealing order. Again, competent evidence supporting
25   the application to file documents under seal must be provided by declaration.
26         Any document that is not confidential, privileged, or otherwise protectable in
27   its entirety will not be filed under seal if the confidential portions can be redacted.
28   If documents can be redacted, then a redacted version for public viewing, omitting
                                                 3
 1   only the confidential, privileged, or otherwise protectable portions of the document,
 2   shall be filed. Any application that seeks to file documents under seal in their
 3   entirety should include an explanation of why redaction is not feasible.
 4   2.     DEFINITIONS
 5          2.1    Action: This pending federal lawsuit. 2.2     Challenging Party: a
 6   Party or Non-Party that challenges the designation of information or items under this
 7   Order.
 8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 9   how it is generated, stored or maintained) or tangible things that qualify for
10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11   the Good Cause Statement.
12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
13   their support staff).
14          2.5    Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in responses to discovery as
16   “CONFIDENTIAL.”
17          2.6    Disclosure or Discovery Material: all items or information, regardless
18   of the medium or manner in which it is generated, stored, or maintained (including,
19   among other things, testimony, transcripts, and tangible things), that are produced or
20   generated in disclosures or responses to discovery in this matter.
21          2.7    Expert: a person with specialized knowledge or experience in a matter
22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
23   an expert witness or as a consultant in this Action.
24          2.8    House Counsel: attorneys who are employees of a party to this Action.
25   House Counsel does not include Outside Counsel of Record or any other outside
26   counsel.
27          2.9    Non-Party: any natural person, partnership, corporation, association or
28   other legal entity not named as a Party to this action.
                                                4
 1         2.10 Outside Counsel of Record: attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action and
 3   have appeared in this Action on behalf of that party or are affiliated with a law firm
 4   that has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10         2.13 Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
19
     Protected Material (as defined above), but also (1) any information copied or
20
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
21
     compilations of Protected Material; and (3) any testimony, conversations, or
22
     presentations by Parties or their Counsel that might reveal Protected Material.
23
           Any use of Protected Material at trial shall be governed by the orders of the
24
     trial judge. This Order does not govern the use of Protected Material at trial.
25
     4.    DURATION
26
           FINAL DISPOSITION of the action is defined as the conclusion of any
27
     appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
28
                                                5
 1   has run. Except as set forth below, the terms of this protective order apply through
 2   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 3   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 4   but will have to file a separate action for enforcement of the agreement once all
 5   proceedings in this case are complete.
 6         Once a case proceeds to trial, information that was designated as
 7   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 8   as an exhibit at trial becomes public and will be presumptively available to all
 9   members of the public, including the press, unless compelling reasons supported by
10   specific factual findings to proceed otherwise are made to the trial judge in advance
11   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
12   showing for sealing documents produced in discovery from “compelling reasons”
13   standard when merits-related documents are part of court record). Accordingly, for
14   such materials, the terms of this protective order do not extend beyond the
15   commencement of the trial.
16   5.    DESIGNATING PROTECTED MATERIAL
17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items or oral or written
22   communications that qualify so that other portions of the material, documents, items
23   or communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25         Mass, indiscriminate or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28
                                               6
 1   unnecessary expenses and burdens on other parties) may expose the Designating
 2   Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2      Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s)
18   (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine which
25   documents, or portions thereof, qualify for protection under this Order. Then,
26   before producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28   portion of the material on a page qualifies for protection, the Producing Party also
                                                 7
 1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3               (b) for testimony given in depositions that the Designating Party identifies
 4   the Disclosure or Discovery Material on the record, before the close of the
 5   deposition all protected testimony.
 6               (c) for information produced in some form other than documentary and
 7   for any other tangible items, that the Producing Party affix in a prominent place on
 8   the exterior of the container or containers in which the information is stored the
 9   legend “CONFIDENTIAL.” If only a portion or portions of the information
10   warrants protection, the Producing Party, to the extent practicable, shall identify the
11   protected portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                 8
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4

 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21   well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23               (b) the officers, directors, and employees (including House Counsel) of
24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
25               (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28               (d) the court and its personnel;
                                                    9
 1             (e) court reporters and their staff;
 2             (f) professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5             (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10   not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone except
15   as permitted under this Stipulated Protective Order; and
16             (i) any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19         IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23             (a) promptly notify in writing the Designating Party. Such notification
24   shall include a copy of the subpoena or court order;
25             (b) promptly notify in writing the party who caused the subpoena or order
26   to issue in the other litigation that some or all of the material covered by the
27   subpoena or order is subject to this Protective Order. Such notification shall include
28   a copy of this Stipulated Protective Order; and
                                                10
 1             (c) cooperate with respect to all reasonable procedures sought to be
 2   pursued by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this
 5   action as “CONFIDENTIAL” before a determination by the court from which the
 6   subpoena or order issued, unless the Party has obtained the Designating Party’s
 7   permission. The Designating Party shall bear the burden and expense of seeking
 8   protection in that court of its confidential material and nothing in these provisions
 9   should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12         PRODUCED IN THIS LITIGATION
13             (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18             (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28                (3) make the information requested available for inspection by the
                                               11
 1   Non-Party, if requested.
 2             (c) If the Non-Party fails to seek a protective order from this court within
 3   14 days of receiving the notice and accompanying information, the Receiving Party
 4   may produce the Non-Party’s confidential information responsive to the discovery
 5   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 6   not produce any information in its possession or control that is subject to the
 7   confidentiality agreement with the Non-Party before a determination by the court.
 8   Absent a court order to the contrary, the Non-Party shall bear the burden and
 9   expense of seeking protection in this court of its Protected Material.
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
16   persons to whom unauthorized disclosures were made of all the terms of this Order,
17   and (d) request such person or persons to execute the “Acknowledgment and
18   Agreement to Be Bound” that is attached hereto as Exhibit A.
19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20         PROTECTED MATERIAL
21         When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is subject to a claim of privilege or other protection,
23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
25   procedure may be established in an e-discovery order that provides for production
26   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
27   (e), insofar as the parties reach an agreement on the effect of disclosure of a
28   communication or information covered by the attorney-client privilege or work
                                               12
 1   product protection, the parties may incorporate their agreement in the stipulated
 2   protective order submitted to the court.
 3   12.   MISCELLANEOUS
 4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7   Protective Order, no Party waives any right it otherwise would have to object to
 8   disclosing or producing any information or item on any ground not addressed in this
 9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
10   ground to use in evidence of any of the material covered by this Protective Order.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Local Civil Rule 79-5. Protected Material
13   may only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party’s request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the court.
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60
19   days of a written request by the Designating Party, each Receiving Party must return
20   all Protected Material to the Producing Party or destroy such material. As used in
21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected
23   Material. Whether the Protected Material is returned or destroyed, the Receiving
24   Party must submit a written certification to the Producing Party (and, if not the same
25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
26   (by category, where appropriate) all the Protected Material that was returned or
27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
28   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                13
 1   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 4   reports, attorney work product, and consultant and expert work product, even if such
 5   materials contain Protected Material. Any such archival copies that contain or
 6   constitute Protected Material remain subject to this Protective Order as set forth in
 7   Section 4 (DURATION).
 8                             [CONTINED ON NEXT PAGE]
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               14
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED _June 5, 2019
 7   /s/ C. Yong Jeong________
     Attorneys for Plaintiff
 8

 9

10   DATED:_June 7, 2019
11   /s/ Calvin Myung__________
     S. Calvin Myung
12   Attorneys for Defendants
13
     CNS AMERICA, INC.
     CHANG OK KIM a/k/a CINDY KIM
14   SCOTT CHONGYANG KIM
     THE TIMING, INC.
15

16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18
     DATED: June 11, 2019
19

20

21
     _____________________________________
22   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                             15
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ Jitrade, Inc. v. CNS America, Inc. et al 2:19-
 9   cv-00628-DSF-GJS. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                16
